Case 2:18-cv-00094-HCM-LRL Document 412 Filed 04/27/20 Page 1 of 6 PageID# 17086

                                                                                        FILED

                         IN THE UNITED STATES DISTRICT COURT
                                                                                      APR 2 7 2020
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division                      CLERK. U.S. DISTRICT COURT
                                                                                       NORFOLK. VA




  CENTRIPETAL NETWORKS,INC.,

         Plaintiff,
  V.                                                                  Civil Action No. 2:18cv94


  CISCO SYSTEMS,INC.,

         Defendants.


                                              ORDER


         These matters are before the Court on cross motions for summary judgment. Defendant

  Cisco Systems, Inc,("Cisco") filed the first Motion for Summary Judgment on March 4, 2020.

  Doc. 255. Shortly after. Plaintiff Centripetal Networks, Inc. ("Centripetal") filed its Motion for

  Summary Judgment on March 11, 2020. Doc. 287. For the following reasons herein, the Court

  DENIES both Motions regarding the issue of infringement. Additionally, the Court RESERVES

  RULING on the application of prosecution history estoppel.

                                          1. LEGAL STANDARD


         Summary judgment under Rule 56 is appropriate only when the court, viewing the record

  as a whole and in the light most favorable to the nonmoving party, determines that no genuine

  issue of material fact exists and that the moving party is entitled to judgment as a matter of law.

  Fed. R. Civ. P. 56;     e.g.. Celotex Corp. v. Catrett. 477 U.S. 317, 322-24 (1986); Anderson v.

  Liberty Lobby. Inc.. 477 U.S. 242, 248-50 (1986); Terry's Floor Fashions v. Burlington Indus..

  763 F.2d 604, 610 (4th Cir. 1985). Once a party has properly filed evidence supporting the

  motion for summary judgment, the nonmoving party may not rest upon mere allegations in the

  pleadings but must instead set forth specific facts illustrating genuine issues for trial. Celotex.
Case 2:18-cv-00094-HCM-LRL Document 412 Filed 04/27/20 Page 2 of 6 PageID# 17087




  477 U.S. at 322-24. Such facts must be presented in the form of exhibits and sworn affidavits.

  Failure to rebut the motion with such evidence will result in summary judgment when

  appropriate. "[T]he plain language of Rule 56(c) mandates the entry of summary judgment. . .

  against a party who fails to make a showing sufficient to establish the existence of an element

  essential to that party's case, and on which that party will bear the burden of proof at trial." Id

  at 322. A mere scintilla of evidence is insufficient to withstand a motion for summary judgment.

  Rather, the evidence must be such that the fact-finder reasonably could find for the nonmoving

  party.      Anderson, 477 U.S. at 252.

                                                 II. ANALYSIS


  A. Infringement

           The Federal Circuit has repeatedly stated that the "determination of infringement,

  whether literal or under the doctrine of equivalents, is a question of fact." Dorel Juvenile Group.

  Inc. V. Graco Children's Prods.. 429 F.3d 1043, 1047 (Fed. Cir. 2005). Therefore, in the case of

  infringement, the issue is only "properly decided upon summary judgment when no genuine

  issue of material fact exists." Bai v. L & L Wings. Inc.. 160 F.3d 1350, 1353 (Fed. Cir. 1998).

  Based on the parties' briefing, the Court has determined that there are genuine issues of material

  fact regarding Cisco's alleged infringement of the '205 and '806 patents. Accordingly, summary

 judgment is not warranted for either party on the issue of infringement. In so far as the Cisco and

  Centripetal's motions seek summary judgment on infringement, both motions are DENIED.

  B. Prosecution History Estoppel

           The scope of the legal monopoly of a patent "is not limited to its literal terms but instead

  embraces all equivalents to the claims described." Festo Corp. v. Shoketsu Kinzoku Kogyo

  Kabushiki Co.. Ltd.. 535 U.S. 722, 732 (2002)(citing Winans v. Denmead. 56 U.S.(15 How.)
Case 2:18-cv-00094-HCM-LRL Document 412 Filed 04/27/20 Page 3 of 6 PageID# 17088



  330, 347 (1854)). The Supreme Court has repeatedly affirmed equivalents as "a firmly

  entrenched part of the settled rights protected by the patent." Id at 733. Therefore, the doctrine

  of equivalents permits protection for the "patentee to claim those insubstantial alterations that

  were not captured in drafting the original patent claim but which could be created through trivial

  changes." Id However, the expanded patent rights granted by the doctrine of equivalents are

  limited by the proceedings that previously occurred during the Patent and Trademark Office's

 ("PTO") application process.        id Accordingly, when "the patentee originally claimed the

  subject matter alleged to infringe but then narrowed the claim in response to a rejection, he may

  not argue that the surrendered territory comprised unforeseen subject matter that should be

  deemed equivalent to the literal claims of the issued patent." Id at 733-34. Thus, prosecution

  history estoppel serves to ensure that the patent's claims are interpreted by "reference to those

  'that have been cancelled or rejected.'" Id at 733. Prosecution history estoppel prevents "a

  patentee from regaining, through litigation, coverage of subject matter relinquished during the

  prosecution of the application for the patent." Id at 734 (quoting Wang Laboratories. Inc. v.

  Mitsubishi Elecs. Am.. Inc.. 103 F.3d 1571, 1577-78(Fed. Cir. 1997)).

         The application of prosecution history estoppel is to be determined by the Court as a

  matter of law. See Intervet Inc. v. Merial Ltd.. 617 F.3d 1282, 1290-91 (Fed. Cir. 2010)(citing

  Bai. 160 F.3d at 1354). Generally, a narrowing amendment to a patent carries a presumption that

  the patentee is professing "abandonment of all that is embraced in that difference." Festo Corp.

  535 U.S. at 740 (quoting Ex. Suppiv Co. v. Ace Patents Corp.. 315 U.S. 126, 136 (1942)). The

  burden of proof is on the patentee to provide evidence that the patent amendment "does not

  surrender the particular equivalent in question." Id Therefore, prosecution history estoppel

  presumptively bars the application of the doctrine of equivalents if claim amendments are "made
Case 2:18-cv-00094-HCM-LRL Document 412 Filed 04/27/20 Page 4 of 6 PageID# 17089



  to secure the patent and the amendment narrows the patent's scope." Id at 736-37. Accordingly,

  based on this guidance, the proper focus of inquiry for the Court is "whether the amendment

  narrows the overall scope of the claimed subject matter." Honeywell Intern. Inc. v. Hamilton

  Sundstrand Corp.. 370 F.3d 1131, 1141 (Fed. Cir. 2004) Cciting Festo Corp. v. Shoketsu Kinzoku

  Kogyo Kabushiki Co.. Ltd., 535 U.S. 722, 736-37 (2002)). The patent's scope may be narrowed

  when either "(1) a preexisting claim limitation is narrowed by amendment or (2) a new claim

  limitation is added by amendment." Honeywell Intern. Inc.. 370 F.3d at 1140 ("Either

  amendment will give rise to a presumptive estoppel if made for a reason related to

  patentability.").

          The Supreme Court has made clear that "[t]here some cases, however, where the

  amendment cannot reasonably be viewed as surrendering a particular equivalent." Festo Corp.

  535 U.S. at 736-77. The Court has specifically identified three ways in which a patentee can

  rebut the estoppel presumption:

         (1)the equivalent may have been unforeseeable at the time of the application;

         (2) the rationale underlying the amendment may bear no more than a tangential relation

         to the equivalent in question; or

         (3) there may be some other reason suggesting that the patentee could not reasonably be

         expected to have described the insubstantial substitute in question.

  Festo Corp. 535 U.S. at 740-41. Therefore, even if prosecution history estoppel presumptive

  applies, it "does not completely bar the benefit of the doctrine of equivalents from all litigation

  related to the amended claim." Intervet Inc. v. Merial Ltd.. 617 F.3d 1282, 1291 (Fed. Cir. 2010).

  Plainly worded,[t]he scope of the estoppel must fit the nature of the narrowing amendment." Id

  The Federal Circuit has highlighted that "[a] district court must look to the specifics of the
Case 2:18-cv-00094-HCM-LRL Document 412 Filed 04/27/20 Page 5 of 6 PageID# 17090




  amendment and the rejection that provoked the amendment to determine whether estoppel

  precludes the particular doctrine of equivalents argument being made." Id Consequently, the

  Court must compare the narrowing amendment made during the application process and the

  equivalent in question to determine wether that particular equivalent has been surrendered by the

  patentee.     Festo Corp. 535 U.S. at 737-38.

         In the present case, the Court FINDS that there are underlying factual disputes that

  should be determined before issuing a ruling on the application of prosecution history estoppel.

  On remand from the Supreme Court in Festo. the Federal Circuit emphasized that while

  questions surrounding "the application and scope of prosecution history estoppel . . . are

  questions of law for the court", the rebuttal of the presumption "may be subject to underlying

  facts" which require the "resolution of factual issues". Festo Corp. v. Shoketsu Kinzoku Kogyo

  Kabushiki Co.. Ltd.. 344 F.3d 1359, 1368 n. 3 (Fed. Cir. 2003). Like a ruling on claim

  construction, the factual issues underlying a legal claim may be properly decided by the court. Id

  Therefore, determining the application of prosecution history estoppel, like claim construction,

  can benefit from the use of extrinsic evidence such as "expert and inventor testimony,

  dictionaries, and learned treatises . . . to explain scientific principles, the meaning of technical

  terms, and terms of art that appear in the patent and prosecution history." See Markman v.

  Westview Instruments. Inc.. 52 F.3d 967,980(Fed. Cir. 1995), affd. 517 U.S. 370 (1996)(in the

  context of claim construction). Since this case is now proceeding as a bench trial, the parties will

  have an opportunity to present the disputed facts to the Court at trial. The Court will, then, come

  to an informed ruling now aided by additional documentary and testimonial evidence.

  Accordingly, the Court RESERVES RULING on summary judgment regarding the application

  of prosecution history estoppel.
Case 2:18-cv-00094-HCM-LRL Document 412 Filed 04/27/20 Page 6 of 6 PageID# 17091




                                      III. CONCLUSION


         For the reasons stated, the Court DENIES both Motions regarding the issue of

  infringement. Moreover, the Court RESERVES RULING on the issue of prosecution history

  estoppel. The Clerk is REQUESTED to electronically deliver a copy of this Order to all counsel

  of record.


         It is SO ORDERED.
                                                                        /s/
                                                        Flenry Coke Morgan, Jr.
                                                        Senior United Slates District Judge



                                                           Henry Coke Morgan,
                                                                            J, Jr.
                                                      Senior United States District Judge
  April       2020
  Norfolk, Virginia
